Citation Nr: 1437545	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-24 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for bilateral hearing loss, rated as 0 percent disabling prior to January 14, 2011, and as 10 percent disabling since January 14, 2011.  

2.  Entitlement to an effective date earlier than June 29, 2010 for the grant of service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from March 1948 to March 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for bilateral hearing loss and assigned a 0 percent rating, effective June 29, 2010.  

An April 2011 rating decision increased the disability rating for bilateral hearing loss, from 0 percent to 10 percent, effective January 14, 2011.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran was scheduled for a travel board hearing in February 2014.  However, the Veteran did not show up to his scheduled hearing.  As the record does not contain any additional requests for an appeals hearing, the Board deems the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.702 (2013). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue(s) of entitlement to an increased initial rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for bilateral hearing loss was filed at the RO on December 18, 1964.  The Veteran appealed that decision, but his claim was denied in a September 1965 Board decision.  A request for reconsideration of that decision was not made.  The Veteran did not timely appeal the Board decision, nor has he filed a claim for revision of the September 1965 denial of service connection based upon clear and unmistakable error (CUE), and the decision became final. 

2.  The Veteran filed to reopen his previously denied claim for service connection for bilateral hearing loss on June 6, 1983, more than one year after his separation from service.  That claim was denied in a July 1983 rating decision.  The Veteran did not appeal that decision, nor has he filed a claim for revision of the July 1983 denial of service connection based upon CUE, and the decision became final. 

3.  The Veteran again filed to reopen his previously denied claim for service connection for bilateral hearing loss on January 24, 2008, more than one year after his separation from service.  That claim was denied in a May 2008 rating decision.  The Veteran did not appeal that decision, nor has he filed a claim for revision of the May 2008 denial of service connection based upon CUE, and the decision became final.     

4.  The Veteran again filed to reopen his previously denied claim for service connection for bilateral hearing loss on June 29, 2010, more than one year after his separation from service.  Service connection subsequently was granted, effective June 29, 2010. 

5.  There is no competent evidence of record that the Veteran's hearing loss was related to his period of service that is dated prior to June 29, 2010 and subsequent to the Veteran's separation from service.  

6.  There was no informal or formal claim, or written intent to file a claim, for service connection for bilateral hearing loss dated after the May 2008 denial and prior to the June 29, 2010 claim. 


CONCLUSION OF LAW

The criteria for an effective date earlier than June 29, 2010 for the award of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 5103, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

With respect to the claim for an earlier effective date for the grant of service connection for bilateral hearing loss, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private medical reports, VA examinations, and the Veteran's statements.  VA did not provide the Veteran with an examination in connection with the earlier effective date claim.  However, this issue would not warrant an examination as it does not meet the statutory requirements for entitlement to a VA examination or medical opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C) (West 2002); see also 38 C.F.R. § 3.159(c)(4)(A)-(C) (2013).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West Supp. 2013); 38 C.F.R. § 3.151(a) (2013).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui generis may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2013). 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2013).  Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final disallowance shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)  (2013).  However, if a claim is received within one year from the date of discharge or release from service, the effective date of an award for disability compensation to a veteran shall be the day following the date of discharge or release.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2) (2013); see also Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).  

The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995)).  

Medical records cannot constitute an initial claim for service connection; rather there must be some intent by the claimant to apply for the benefit.  Criswell v. Nicholson, 20 Vet App 501 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998).

Service treatment records show that the Veteran's hearing was normal on enlistment and at separation.  The Veteran's original claim for service connection for bilateral hearing loss was therefore denied in an April 1965 rating decision because the defective hearing shown on VA examination in 1965 was not related to service in view of the fact that the Veteran's hearing at enlistment and separation was normal.  The Veteran appealed that decision, but in September 1965, the Board upheld the denial of service connection by finding no defective hearing on enlistment and separation, no significant hearing impairment on VA audiological examination, and no existing disability resulting from defective hearing.  A motion for reconsideration was not made.  38 U.S.C.A. §§ 511(a), 7103(a) (West 2002); 38 C.F.R. § 20.1101(a) (2013).  The September 1965 Board decision is therefore final. 

The Veteran filed a claim to reopen his previously denied claim for service connection for otitis media and ear fungus in February 1968, but he did not assert that he was also seeking to reopen his previously denied claim for service connection for bilateral hearing loss.  At any rate, the Veteran did not respond to the April 1968 request from the RO for evidence to reopen his previously denied claim for otitis media and ear fungus, and this claim is therefore considered abandoned.  See 38 C.F.R. § 3.158(a) (2013).   

The Veteran filed a claim to reopen his previously denied claim for service connection for bilateral hearing loss on June 6, 1983, more than one year after his separation from active service in March 1957.  In a July 1983 rating decision, the RO again denied the Veteran's claim because he did not submit new and material evidence in support of his claim, as the May 1956 service treatment record he submitted had already been previously considered in the prior denial of his claim.  The Veteran did not appeal this decision, nor did he allege CUE with respect to that decision.  The July 1983 rating decision is therefore final.  

The Veteran again filed a claim to reopen his previously denied claim for service connection for bilateral hearing loss on January 24, 2008, more than one year after his separation from active service in March 1957.  In a May 2008 rating decision, the RO again denied the Veteran's claim because although the Veteran had current treatment for bilateral hearing loss, the evidence still did not show that his hearing loss was incurred in or aggravated by service.  The Veteran did not appeal this decision, nor did he allege CUE with respect to that decision.  The May 2008 rating decision is therefore final.

Most recently, the Veteran filed a claim to reopen his previously denied claim for service connection for bilateral hearing loss on June 29, 2010, more than one year after his separation from active service in March 1957.  Where a claim has been filed more than one year after the date of separation from service, the effective date of service connection is the date of the receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b) (2013).  The effective date of service connection where a claim is reopened and allowed after a final denial is the date of the receipt of the new claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(q) (2013).  Here, the record shows that a September 2010 VA examination found that the Veteran's bilateral hearing loss was related to his period of service.  Thus, the later date is the date the evidence demonstrates that entitlement existed.  In this case, however, service connection has been established as of June 29, 2010, the date the claim to reopen was received.  The Board can find no basis to assign an earlier effective date. 

The medical evidence shows that the Veteran's bilateral hearing loss had its onset during service.  However, the Veteran's hearing loss was not found to be related to service until September 2010, after the December 1964, June 1983, and January 2008 claims had been denied by final decisions.  Although the date that entitlement arose is the later date in this case, the date that served as a basis for the award of service connection was the date of receipt of the Veteran's application to reopen his claim.  There is no legal entitlement to an earlier effective date. 

Furthermore, with regard to whether any informal or formal claim, or written intent to file an application to reopen the Veteran's previously denied claim for service connection for bilateral hearing loss, was filed after the May 2008 denial and prior to the June 29, 2010 application to reopen, the Board finds no evidence of there being such a claim.  After the last final decision denied his claim for service connection in May 2008, it was not until June 29, 2010 that the Veteran submitted a statement again alleging entitlement to service connection for bilateral hearing loss.  

Thus, the Board finds that in this case, the only date that could serve as a basis for the award of service connection is the date of receipt of the Veteran's application to reopen his claim for service connection on June 29, 2010.  There is no legal entitlement to an earlier effective date for bilateral hearing loss.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an earlier effective date, and the claim must be denied.


ORDER

An effective date earlier than June 29, 2010 for the grant of service connection for bilateral hearing loss is denied.  


REMAND

Although the Board regrets the additional delay, after a close review of the record, further development is needed prior to adjudication of the claim for increased initial rating for bilateral hearing loss.  

The Veteran was last afforded a VA examination for his bilateral hearing loss in April 2011, over 3 years ago.  The Veteran has alleged that his hearing has worsened since his April 2011 VA examination.  He submitted a May 2011 private audiological examination which suggested decreased auditory thresholds.  The reported speech discrimination scores do not indicate that the private examiner used the Maryland CNC Test.  However, the reported auditory thresholds appear to be worse than the audiometric findings on VA examination in April 2011.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

Because there may have been changes in the Veteran's condition, the Board finds that a new audiometric examination is needed to fully and fairly evaluate the Veteran's claim for increased initial rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for bilateral hearing loss.  After the Veteran has signed the appropriate releases, those records not currently of record should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
 
2.  Schedule the Veteran for a VA audiological examination to determine the current level of severity of his service-connected bilateral hearing loss.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any tests or studies deemed necessary should be conducted, to specifically include audiometric testing, and the results should be reported in detail.  The examiner must also fully describe the functional effects caused by the Veteran's hearing disability.    

If the auditory thresholds from the current examination are less severe than the auditory thresholds reported in the private May 2011 audiological report, the VA examiner should explain the reason why there is a difference.

3.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


